Appellant=s Motion for Rehearing Overruled, Memorandum Opinion of
January 31, 2008, Withdrawn, Dismissed, and Memorandum Opinion filed February
28, 2008







Appellant=s Motion for Rehearing Overruled, Memorandum Opinion of January 31,
2008, Withdrawn, Dismissed, and Memorandum Opinion filed February 28, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00026-CR
____________
 
RODNEY WAYNE SMITH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause No. 335645
 

 
C O R R E C T E D   M E M O R A N D U M   O P I N I O N
In the
trial court, appellant filed a petition for an order compelling discovery.  The
trial court granted this petition.  The State moved for new trial.  On
September 6, 2007, the trial court entered an order rescinding its previous
order and denying appellant=s petition for an order compelling discovery.  Appellant did
not file a timely motion for new trial.  Appellant filed a request for findings
of fact and conclusions of law on October 26, 2007.  Appellant=s notice of appeal was not filed
until December 31, 2007.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed, or other appealable order is signed, when the defendant has not filed
a motion for new trial.  See Tex.
R. App. P. 26.2(a)(1).  A request for findings of fact and conclusions
of law does not extend the time for perfecting an appeal in a criminal case.  See
Tex. R. App. P. 26.2(a)(2);
Claytor v. State, 2005 WL 2736568 at * 1 (Tex. App.BAmarillo, Oct. 24, 2005, no pet.).  A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Corrected Memorandum Opinion
filed February 28, 2008.
Panel consists of Justices Yates, Guzman, and Brown.
Do Not Publish C Tex. R. App. P.
47.2(b).